Citation Nr: 1027866	
Decision Date: 07/26/10    Archive Date: 08/10/10	

DOCKET NO.  00-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to August 1972.  
This included service in Korea from June 1971 to August 1972.  
The Veteran also had service with the United States Army 
Reserves, to include various periods of active duty for training 
and inactive duty for training between September 1972 and 
July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of  the VARO in Roanoke, 
Virginia, that denied entitlement to the benefits sought.  

A review of the record reveals that in February 1996, the RO 
denied service connection for PTSD.  In May 1999, the Veteran 
stated that he wanted to reopen his claim for service connection 
for PTSD.  In June 2003, the RO reopened the claim for service 
connection for PTSD, but subsequently denied it on the merits 
following a de novo review.  In November 2003, the Board reopened 
the claim for service connection for PTSD and remanded it to the 
RO for further development.  In March 2008, in pertinent part, 
the claim for service connection for PTSD was remanded for 
further development.  The case is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The evidence of record reveals a number of psychiatric 
diagnoses, including PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
stressful experiences while serving in Korea.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when the evidence of record demonstrates that the 
Veteran has a current disability that was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(b); a link, established by medical evidence, between 
current symptoms and in-service stressors; and credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a  disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury  and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 1318 
(Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  

Factual Background and Analysis

The Board notes it has thoroughly all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his  
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380  (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board addresses reasons for rejecting evidence 
favorable to the veteran).  

The evidence of record includes various VA and private outpatient 
treatment records, copies of the Veteran's service personnel 
records, Army Reserve medical and personnel records, the 
transcript of the Veteran's testimony presented at a personal 
hearing in February 2002 with a Decision Review Officer at the 
Roanoke RO, communications from the U.S. Army and Joint Services 
Records Research Center (JSRRC), statements from two individuals 
who served in the same unit in Korea with the Veteran, and a 
transcript of the Veteran's testimony before a Veterans Law Judge 
in Washington, D.C. in April 2010.  

The treatment and evaluation records reveal varying psychiatric 
diagnoses, including PTSD.  

The Veteran's principal stressful incident involved a Republic of 
Korea (ROK) national on active duty in the ROK Army, who was 
attached and/or assigned to the Veteran's United States Army 
unit.  The Veteran has been consistent in describing 
recollections of an incident in service when the Korean National, 
whom he identified as a friend, committed suicide in front of the 
Veteran.  The Veteran recalls that he attempted to stop the 
individual, but the person pointed the weapon at him and actually 
shot at the Veteran before shooting himself.  

As corroboration for the incident, the Veteran has provided 
statements from two service comrades.  One stated in an 
August 2003 communication and in a later undated statement that 
he served with the Veteran with the 2nd MB Battalion in Korea in 
1971 and 1972.  He stated the Veteran was his patrol partner 
during the incident when the Korean National soldier was on 
patrol with them and expressed the intention to commit suicide 
that night.  He recalled that upon their return to the 
headquarters, he went into the building to return his weapon, but 
the Korean National stayed outside the building.  He stated that 
he heard shots fired and looked out the window to see the 
individual with the gun pointed to his head.  He stated the 
individual fired three shots to his head and missed, the weapon 
then jammed, and at this point the Veteran came into the line of 
fire.  He stated that while trying to "unjam" the weapon, the 
Korean dropped it and caused a round to go into his arm.  The 
individual then ran into the barracks to retrieve another 
magazine.  The individual stated that he and the Veteran went 
into the barracks after the soldier and found him between two 
lockers with a gunshot wound to his stomach.  

Received in May 2008 was an undated statement from another 
individual who stated that he served with the Veteran in Korea in 
1971 and 1972 while assigned to the 2nd Military Police Unit.  He 
recalled the  incident in which the Korean National committed 
suicide.  He stated that while in the barracks the Veteran 
attempted to assist the individual and "at that point [the Korean 
National] pointed the weapon at [the Veteran] and fired a shot at 
[the Veteran] before shooting himself."  

In view of the foregoing, the Board finds that the Veteran's 
recollections with regard to the reported stressful incidents in 
service are corroborated.  He has given a history of the same 
incident over the years and he has now submitted statements from 
two separate comrades regarding their recollections of the 
incident.  At the hearing before a Veterans Law Judge in 
April 2010 in Washington, D.C., the Veteran explained the minor 
discrepancies between the recollections of the two individuals 
regarding the incident.  The Veteran has been given the diagnosis 
of PTSD by mental health professionals and the Board finds that 
he has submitted competent credible evidence of his stressful 
events in service.  Accordingly, the Board finds that service 
connection for PTSD is reasonably warranted.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


